OPINION OF THE COURT, ROBERTS, J. The appeal in this case involves the' same questions presented to this court by the case of Owen v. Terrell, 162 Pac. 171. Appellant obtained a judgment against appellee, who was the district attorney of the Fifth judicial district, this state, and thereafter instituted proceedings in garnishment, naming the state treasurer as garnishee, and sought to garnishee the salary due appellee from the state, as such district attorney, under the provisions of chapter 26, Laws of 1915. The trial court sustained a demurrer to the complaint, and upon appellant’s election to stand upon its demurrer judgment was rendered for defendant. From such judgment this appeal is prosecuted. In the case referred to we held that chapter 26, Laws 1915, did not authorize the garnishment of the salary of a public official. Following that case, the judgment herein must be affirmed; and it is so ordered. Hanna, C. J., and Parker, J., concur.